El Juez Asociadp Señor Rebollo López
emitió la opinión del Tribunal.
¿Ostenta la Junta Reglamentadora de Telecomunicacio-nes de Puerto Rico (Junta) la autoridad o facultad legal para atender una reclamación, e indemnizar, por daños y perjuicios, conforme lo dispuesto en la Ley de Telecomuni-caciones de Puerto Rico de 1996 (Ley de Telecomunicacio-nes de Puerto Rico), Ley Núm. 213 de 12 de septiembre de 1996 (27 L.P.R.A. see. 265 et seq.Jl
Esa es la interrogante que atendemos, y resolvemos, en el presente recurso. Contestamos en la negativa. Veamos por qué.
La recurrida, Caribe Communications, Inc. h/n/c Carib-Com es una corporación organizada bajo las leyes del Es-tado Libre Asociado de Puerto Rico, autorizada a proveer servicios de telecomunicaciones en nuestra Isla desde el 12 de febrero de 1999. Dicha Compañía ofrece un servicio de taijeta prepagada desde el 26 de noviembre de 1996, la cual consiste en que CaribCom finaliza la llamada origi-nada por los poseedores de dichas taijetas a través de un número “800”, “888” u “887”. CaribCom operaba bajo el nú-mero de identificación de acarreador, “Carrier Identification Code” (CIC), de tres dígitos a través del porteador San *208Thomas/San Juan hasta el 19 de marzo de 1999. Dicho número de acarreador facilita el acceso de los consumido-res a los servicios que ofrece el porteador de determinado CIC, tanto al acarreador de servicio conmutado local como al proveedor de servicios de acceso interestatal. Así, Cari-bCom, acarreador de servicio conmutado estatal, depende de la red de la Puerto Rico Telephone Company (PRTC) para originar y terminar las llamadas de sus clientes.
CaribCom sostiene que la PRTC le notificó el 29 de sep-tiembre de 1997 que comenzaría a implantar un plan de expansión de CICs de tres dígitos a cuatro, según lo re-quiere la Federal Communications Commmission (FCC), e indicó que todas las facilidades de CaribCom podrían pro-cesar CICs de cuatro dígitos para el 1ro de enero de 1998. No obstante, mediante epístola de 3 de julio de 1998, la PRTC le informó a CaribCom que el plan de expansión no estaba terminado debido a la huelga de los empleados telefónicos.
Así las cosas, para mediados de marzo de 1999, las lla-madas de CaribCom comenzaron a canalizarse utilizando el CIC de cuatro dígitos. Sin embargo, las llamadas de larga distancia originadas por clientes de CaribCom a tra-vés de los números “800” dejaron de llegar al conmutador de ésta dado que su CIC no estaba debidamente progra-mado en el equipo “Siemmens” de la PRTC. Previamente, en reuniones entre PRTC y CaribCom, se había discutido los problemas relacionados con la programación del CIC de esa Compañía. Dichos problemas persistieron hasta que las PRTC los resolvió el 7 de abril de 1999.
El 27 de diciembre de 1999, CaribCom demandó a la PRTC ante la Junta por alegada violación a ciertas dispo-siciones de la Ley de Telecomunicaciones de Puerto Rico, reclamando, además, sobre un millón de dólares por la to-talidad de los daños alegadamente sufridos.
El 31 de enero de 2000, la PRTC presentó ante la Junta una moción de desestimación por falta de jurisdicción, ale-*209gando que la Junta no tenía facultad para atender una reclamación de daños y perjuicios. El 2 de marzo de 2000 la Junta emitió una resolución por medio de la cual declaró no ha lugar a la solicitud de desestimación de la demanda, afirmando que poseía jurisdicción para adjudicar el caso debido a que tiene autoridad implícita para otorgar daños al amparo de las disposiciones de la Ley Núm. 213, ante, y a tenor con el Reglamento de Práctica y Procedimiento General de la Junta Reglamentadora de Telecomunicaciones de Puerto Rico, Reglamento Núm. 5664 de 8 de agosto de 1997 (Reglamento de Práctica y Procedimiento General de la Junta).(1) Inconforme, la PRTC acudió ante el Tribunal de Circuito de Apelaciones mediante recurso de revisión administrativa, alegando, en síntesis, que la Junta erró al determinar que tenía jurisdicción para adjudicar reclama-ciones de daños y perjuicios.
Mediante Resolución de 16 de noviembre de 2000, el foro apelativo intermedio expidió el auto y confirmó la de-terminación de la Junta. Razonó, de entrada, que los tribunales son los llamados a dilucidar si una acción adminis-trativa está concebida o cobijada dentro de los poderes delegados o si, por el contrario, actuó ultra vires la agencia al abrogarse poderes no conferidos en ley. J. Exam. Tecnó-logos Méd. v. Elias et al, 144 D.P.R. 483 (1997); P.R.T.C. v. J. Reg. Tel. de P.R., 151 D.P.R. 269 (2000).
Al confirmar la determinación de la Junta, sostuvo dicho foro judicial que la Ley de Telecomunicaciones de Puerto Rico, aun cuando no le concede expresamente a la Junta jurisdicción sobre reclamaciones de daños, dicho es-tatuto le confiere amplios poderes a dicha entidad, los cua-les, interpretados liberalmente, incluyen la autoridad para *210atender reclamaciones en daños. Razonó que, a la luz de los propósitos que persigue la referida ley y los poderes conferidos a la Junta, la facultad para conceder daños se puede inferir.
Inconforme con la determinación, PRTC acudió ante este Tribunal, vía certiorari, en revisión de dicha resolución. Le imputó al foro apelativo haber errado
... al confirmar la determinación de la agencia recurrida la cual utilizó como fundamento su resolución del 1 de julio de 1999, abrogándose [la] facultad legal para adjudicar reclama-ciones de daños monetarios, a[u]n cuando su ley orgánica guarda silencio en cuanto a dicha facultad.
... al confirmar la determinación de la agencia recurrida a pesar de que ésta utilizó erróneamente como fundamento su resolución del 1 de julio de 1999, para denegar la moción de desestimación de P.R.T.C., abrogándose [la] facultad de adju-dicar daños a base de disposiciones reglamentarias a pesar de que su ley orgánica no [le] confiere tal facultad.
... al confirmar la determinación de la agencia recurrida en cuanto a que dicha agencia posee facultad legal para adjudicar reclamaciones de daños a[u]n cuando claramente surge que esa no fue la intención legislativa al crearse la referida agen-cia mediante la [L]ey de [T]elecomunicaciones.
... al concederle deferencia a la determinación de la J.R.T., a pesar de que la misma no guarda relación con el lenguaje claro de la [L]ey de [Telecomunicaciones ni con la intención legis-lativa de dicho estatuto. Petición de certiorari, pág. 5.
Expedimos el recurso. Contando con las comparecencias de las partes y estando en posición de resolver el mismo, procedemos a así hacerlo.
hH HH
La controversia trabada en el caso de autos, repetimos, gira en torno a determinar si la Junta, aun cuando la Ley de Telecomunicaciones de Puerto Rico guarda silencio so-bre ello, tiene autoridad legal para atender y conceder re-clamaciones de daños y perjuicios. Ante la ausencia de de-legación legislativa expresa a la Junta para conceder *211indemnización por daños y perjuicios, únicamente podría reconocérsele ese poder bajo un reconocimiento implícito de una autoridad conferida. En esa encomienda nos vemos en la necesidad de repasar varios principios de hermenéu-tica legal y de derecho administrativo.
Sabido es que las disposiciones específicas de una ley deberán ser interpretadas conforme con la intención legislativa y la política pública que las inspira. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. I. Es por ello que hay que interpretar y aplicar las leyes en unión al interés social y fin esencial de éste, a la luz de la situación de hechos que se tiene ante sí. Pueblo v. Zayas Rodríguez, 147 D.P.R. 530 (1999). Es decir, la interpretación de un estatuto debe observar y acatar el propósito perseguido en la implementación de la ley. A estos efectos y siguiendo la misma filosofía de hermenéutica legal, las diferentes secciones de un estatuto se deberán interpretar en conjunto, de manera armoniosa, mas no aisladamente, para evitar resultados desatinados, confusos o absurdos. P.R.T.C. v. J. Reg. Tel. de P.R., ante.
Asimismo, en la esfera administrativa la ley es el medio o fuente legal que le confiere el poder a una agencia administrativa para velar por el cumplimiento de su ley habilitadora. Es la ley habilitadora el mecanismo legal que le autoriza y le delega los poderes a la agencia administrativa para que actúe acorde con el propósito perseguido en la ley a través de la agencia. Dentro de ese marco de delegación, las agencias administrativas gozan de dos poderes esenciales: el poder de reglamentar al ejercer funciones cuasi legislativas y el poder de adjudicar controversias al ejercer funciones cuasi judiciales dentro de la pericia de la agencia.
Al definir y delimitar la delegación de poderes cuasi legislativos, los principios que sirven como guía para *212evaluar la validez de las actuaciones de la agencia son los siguientes:
(1) determinar si la ley autoriza la actuación adminis-trativa;
(2) si se delegó el poder de reglamentación;
(3) si la reglamentación está dentro de los poderes dele-gados;
(4) si al aprobarse la reglamentación se cumplió con las normas procesales, y
(5) si la reglamentación es arbitraria o caprichosa. Mon-toto v. Lorie, 145 D.P.R. 30 (1998); Luán Investment Corp. v. Román, 125 D.P.R. 533 (1990); Aulet v. Depto. Servicios Sociales, 129 D.P.R. 1 (1991); M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319, 326 (1987).
Además, como bien sintetiza el profesor Demetrio Fer-nández Quiñones en su obra Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed. rev., Bogotá, Ed. Forum, 2001, págs. 50-51, nuestra jurispru-dencia ha establecido
... una serie de principios que orientan con claridad y preci-sión sobre la cuestión de delegar el poder de reglamentar o cuasi-legislativo[, a saber]:
1. Los estatutos gozan de una presunción de validez cons-titucional y le corresponde a quien los ataca el peso de la prueba para demostrar que no lo son;
2. la delegación de poderes legislativos es válida en tanto en cuanto provean guías adecuadas y suficientes que limiten el uso del poder delegado;
3. la discreción conferida a los organismos administrativos para ejercitar el poder delegado no puede ser ilimitada, y
4. la delegación puede contener poderes amplios y genera-les y no tienen que ser precisados con exactitud matemática.!2)
Así, bajo la interpretación amplia, abarcadora y flexible de la concepción de la doctrina de delegación de poderes, la *213validez de dicha delegación se sostiene si el mismo cumple el fin de su ley habilitadora y se encuentra dentro del po-der conferido en ley. "Sin embargo, ... el poder de delegar en forma amplia obliga a examinar el estatuto desde la vertiente de si goza o no de garantías procesales y sustan-tivas que protejan los derechos de los participantes del pro-ceso administrativo.” Fernández Quiñones, ante.
Cabe señalar que bajo la doctrina de delegación de poderes, es preciso tener presente que el organismo administrativo goza de las funciones que se le han encomendado legislativamente y aquellas que surgen de su actividad o encomienda primordial. Es decir, la actividad realizada por la agencia tiene que formar parte y estar dentro de la actividad sujeta a la reglamentación y fiscalización del ente administrativo.
Es por ello que, dada la deferencia judicial hacia las decisiones y actuaciones administrativas, por éstas poseer conocimientos especializados en los asuntos particulares que le han sido encomendados, la revisión judicial se limita esencialmente a examinar tres aspectos: (1) la concesión del remedio apropiado; (2) las determinaciones de hecho, y (3) las conclusiones de derecho del organismo administrativo. See. 4.5 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2175; Misión Ind. P.R. v. J.P., 146 D.P.R. 64, 129 (1998); Reyes Salcedo v. Policía de P.R., 143 D.P.R. 85 (1997); Miranda v. C.E.E., 141 D.P.R. 775 (1996).
Al ejercer su función revisora, en primer lugar, el tribunal determinará si la actuación administrativa se ajusta al poder delegado. Misión Ind. P.R. v. J.P., ante; Viajes Gallardo v. Clauell, 131 D.P.R. 275 (1992); Hernández Denton v. Quiñones Desdier, 102 D.P.R. 218 (1974). En ausencia de un mandato legislativo expreso o implícito, aquella actuación administrativa que no obedezca al poder conferido es una actuación ultra vires de la agencia admi-*214nistrativa y, por ende, nula. Acevedo v. Mun. de Aguadillo, 153 D.P.R. 788 (2001); Misión Ind. P.R. v. J.P., ante.
Dentro de los poderes delegados, la ley habilitadora, en ocasiones, fusiona el poder cuasi legislativo con el poder cuasi judicial en algunas agencias administrativas; esto es, determinada agencia puede disfrutar tanto del poder de reglamentar como del poder de adjudicar controversias dentro de su área de especialización o expertise, propios al ámbito administrativo. Cuando las agencias administrativas ejercen su poder adjudicativo, en efecto, éstas realizan funciones análogas a las que realizan los tribunales. Quiñones v. San Rafael Estates, S.E., 143 D.P.R. 756, 764 (1997); López Vives v. Policía de P.R., 118 D.P.R. 219, 230 (1987); Hernández Denton v. Quiñones Desdier, ante, pág. 224.
Es de notar que este Tribunal ha resuelto que algunas agencias administrativas gozan de la autoridad para conceder daños y perjuicios aun cuando su ley habilitadora así no lo especifica. En U.TI.E.R. v. J.R.T., 99 D.P.R. 512 (1970), resolvimos que la Junta de Relaciones del Trabajo tiene la autoridad para conceder indemnización por daños y perjuicios aun cuando su ley habilitadora no le confirió expresamente dicho poder. Reconocimos que, conforme los amplios poderes que la Asamblea Legislativa le otorgó a la referida Junta de Relaciones para ejecutar los propósitos y la implantación de la política pública de la ley que administra, implícitamente posee esa facultad. Al así resolver, precisamos que tal facultad proviene no sólo de los amplios poderes delegados para implementar la política pública de su ley habilitadora, sino en virtud de las circunstancias especiales que ocupan la zona de las relaciones obrero-patronales. Resolvimos que la facultad de la Junta de Relaciones del Trabajo para imponer daños por la comisión de una práctica ilícita del trabajo, como lo es una huelga ilegal o violaciones de convenios colectivos, era el único remedio para efectivamente evitar las prácticas y así *215cumplir con la política pública de la ley que la Junta administra.
Recientemente, en Quiñones v. San Rafael Estates, S.E., ante, reiteramos que la facultad implícita de una agencia administrativa para conceder daños debe manifestarse a través de las facultades conferidas para implementar la política pública de su ley orgánica y que la concesión de daños por la agencia adelanta los intereses de su legisla-ción habilitadora. Destacamos que en esta clase de situa-ciones es preciso indagar si la reclamación en daños y per-juicios tiene una relación directa y sustancial con el servicio que presta la agencia administrativa en particular. Expresamos en el citado caso, por último, que
... la deseabilidad de que las reclamaciones de daños que surgieran de querellas sobre incumplimiento de contrato o de-fectos de construcción, se resolvieron administrativamente en D.A.Co. para así evitar la presentación del caso nuevamente en los tribunales. Asimismo se especificó que la adjudicación de las querellas sería conforme a derecho.
Concluimos que de las leyes reseñadas surge con claridad la facultad de D.A.Co. para imponer compensación por daños y perjuicios por la omisión de constructores en reparar los defec-tos de construcción según definidos en el Reglamento del Ne-gocio de Construcción. Esas reclamaciones tienen una relación directa y sustancial con el servicio público que D.A.Co. está obligado por ley a ofrecer a los consumidores. Al esta agencia ejercer esa facultad, adelanta los intereses de su ley habilita-dora que se sintetiza en el deseo de proteger a los consumidores de prácticas indeseables por parte de los constructores y de proveer un remedio rápido, efectivo y sencillo, sin tener que recurrir a los tribunales y sufragar los costos de un litigio contra una parte que, como regla general, tiene más recursos. (Én-fasis suplido.) Quiñones v. San Rafael Estates, S.E., ante, págs. 772-773.
En fin, la autoridad para conceder daños por parte de una agencia administrativa se deriva de: (1) la propia ley orgánica que expresamente le confiere tal facultad a la agencia; (2) el poder está consignado implícitamente en su amplia facultad para conceder remedios, o (3) *216cuando está relacionado con el servicio que presta la agen-cia y ésta lo ejerce para adelantar los propósitos de su ley habilitadora. Quiñones v. San Rafael Estates, S.E., ante, pág. 765. Dicho de otra forma, cuando la ley no le confiere a una agencia expresamente el remedio de conceder daños, dicho poder se puede inferir a base de la premisa jurispru-dencial de que los amplios poderes delegados a la agencia para implantar la política pública de una ley, en ciertos casos, incluyen el poder de conceder daños, siempre y cuando con ello se adelante o propicie los intereses de la ley y la política pública que la inspiró.
Examinemos la Ley de Telecomunicaciones de Puerto Rico y los poderes conferidos a la Junta que ésta crea, a la luz de las normas de derecho administrativo anterior-mente expuestas.
r-H HH HH
La Asamblea Legislativa de Puerto Rico aprobó la Ley de Telecomunicaciones de Puerto Rico que, a su vez, proviene de la Ley Federal de Telecomunicaciones de 1996, que a su vez, enmendó la Ley Federal de Telecomunicaciones, 47 U.S.C.A. see. 151 et seq., estableciéndose un régimen de desregulación dirigido a eliminar las barreras de competencia en el campo de las telecomunicaciones y así abrir dicho mercado a la libre competencia. Para cumplir con estos propósitos, dicho estatuto federal eliminó todas las franquicias de monopolios de las compañías locales e impuso obligaciones a los acarreadores de servicios telefónicos, como la de interconectarse con otros acarreadores, y prohibió a los acarreadores locales establecer condiciones discriminatorias o prohibir la reventa de los servicios de telecomunicaciones. P.R.T.C. v. J. Reg. Tel. de RR., ante.
Por su parte, y siguiendo el mismo objetivo de la ley federal, la Ley de Telecomunicaciones de Puerto Rico declaró como política pública lo siguiente:
*217(a) Reconocer el servicio de telecomunicaciones como uno cuya prestación persigue un fin de alto interés público dentro de un mercado competitivo;
(b) que se provea el servicio universal a un costo justo, ra-zonable y asequible para todos los ciudadanos;
(c) repartir de forma equitativa entre todas las compañías de telecomunicaciones las obligaciones, responsabilidades y cargas adscritas al desarrollo y preservación del sistema universal;
(d) establecer mecanismos de apoyo específicos, predecibles y suficientes para preservar y desarrollar el servicio universal;
(e) fomentar la inversión de capital en el desarrollo de la infraestructura de las telecomunicaciones;
(f) asegurar la disponibilidad del más amplio número de po-sibilidades competitivas en la oferta de servicios y facilidades de telecomunicaciones;
(g) promover la competencia y utilizar las fuerzas del mer-cado como factor primordial en la determinación de precios, términos, disponibilidad y condiciones de servicio;
(h) propiciar la interconexión y la interoperabilidad entre las compañías de telecomunicaciones;
(i) asegurar que no existan barreras reglamentarias ni pro-cedimientos administrativos innecesarios que entorpezcan la competencia en el mercado;
(j) simplificar el proceso reglamentario en aquellas situacio-nes en que la reglamentación sea necesaria, y dirigir la regla-mentación [a] fomentar [el] bienestar del consumidor y a pe-nalizar las prácticas anti-competitivas en el mercado de las telecomunicaciones;
(k) reglamentar a los proveedores de servicios de manera compatible con su posición en el mercado y la influencia que ejercen sobre los consumidores;
(l) promover el establecimiento de precios basados en el costo de los servicios prestados (cost-based pricing), a fin de que los consumidores paguen por los servicios que realmente reciben y con arreglo a lo que disponga o autorice la Ley Federal de Comunicaciones;
(m) eliminar el subsidio directo e indirecto entre servicios competitivos y servicios no-competitivos al igual que prohibir cualquier clase de subsidio para sustentar precios irrazonable-mente bajos cuyo propósito sea reducir la competencia o per-judicar a algún competidor;
(n) proteger el derecho a la intimidad de los usuarios de servicios de telecomunicaciones y velar [por que] se cumplan las disposiciones constitucionales y legales que garantizan este derecho;
*218(o) concentrar en una sola agencia del Estado Libre Asociado la jurisdicción primaria relacionada con la reglamentación del campo de las telecomunicaciones',
(p) regir su proceso de reglamentación por el llamado proceso de abstención (forbearance) como lo establece la Ley Federal en cuanto a los proveedores de servicio de telecomunicaciones, desempeñando la función de guardián del ambiente competi-tivo y permitiendo en primera instancia que sea este ambiente el que en efecto reglamenta el comportamiento de las compa-ñías participantes. Las compañías a su vez se comprometerán a buscar, también en primera instancia, soluciones negociadas para controversias entre ellas, acudiendo a los foros adminis-trativos y/o judiciales si los esfuerzos de negociación de buena fe se hubieren agotado.
(q) Dar acceso a servicios de telecomunicaciones, razonable-mente comparables a los provistos en áreas urbanas, a los con-sumidores en toda la Isla, incluyendo a los de bajos ingresos y los que residen en áreas rurales o en áreas en que sea costoso el acceso a tales servicios;
(r) garantizar el disfrute del servicio brindado sin temor de interrupción o interferencias irrazonables;
(s) garantizar que no se discrimine en la prestación del ser-vicio por razón de raza, sexo, origen, religión o afiliación polí-tica;
(t) garantizar que no se descontinuará el servicio a ningún usuario sin mediar justa causa y, en todo caso, solamente des-pués de una notificación adecuada;
(u) garantizar que aquellas interrupciones de servicio que sean inevitables deberán corregirse con la mayor rapidez posible. Si éstas excedieran de un tiempo razonable, las com-pañías de telecomunicaciones proveerán para la acreditación de la parte proporcional de la renta básica;
(v) garantizar que toda disputa sobre facturas o servicios deberá tramitarse en forma equitativa y diligente; y
(w) velar por que ninguna ley o reglamento del Estado Libre Asociado u ordenanza municipal l[i]mite, prohíba o tenga el efecto de limitar o prohibir, la capacidad de una compañía de telecomunicaciones para prestar servicios de telecomunicacio-nes competitivas a nivel intraestatal o interestatal. (Énfasis suplido.) 27 L.P.R.A. see. 265.
En virtud de la política pública antes reseñada, la ley creó la Junta “como la agencia encargada de reglamentar los servicios de telecomunicaciones en Puerto Rico y de dar *219cumplimiento y administrar este capítulo”,(3) confiriéndole los poderes y prerrogativas necesarios para cumplir con dicho propósito. Véase P.R.T.C. v. J. Reg. Tel. de P.R., ante.
La Sec. 267f(b) de la referida ley enumera las facultades que posee la Junta para velar por la consecución del fin esencial de la ley, a saber:
(b) La Junta tendrá las siguientes facultades para asegurar el cumplimiento de este capítulo y sus reglamentos:
(1) Imponer multas administrativas razonables por viola-ciones a este capítulo, sus reglamentos y órdenes; hasta un máximo de veinticinco mil ($25,000) dólares por violación.
(2) Exigir cualquier clase de información que sea necesa-ria para el adecuado cumplimiento de sus facultades, acla-rando, sin embargo, que la información considerada confiden-cial por su fuente será debidamente salvaguardada y entregada exclusivamente al personal de la Junta con estricta necesidad de concederla, bajo cánones de no-divulgación. Cualquier reclamo de confidencialidad de información de una compañía de telecomunicaciones bajo este inciso, deberá ser resuelto de forma expedita por la Junta mediante Resolución a tales efectos, antes de que cualquier información alegada-mente confidencial por su fuente sea divulgada. Aquella infor-mación suministrada por cada una de las compañías de tele-comunicaciones relacionada a sus precios y cargos, según lo dispuesto en el inciso (a) de la sec. 269f de este título, será pública y disponible a cualquier persona que la solicite.
(3) Ordenar el cese de actividades o actos en violación de cualquier disposición de este capítulo, o los reglamentos de la Junta.
(4) Imponer y ordenar el pago de costas, gastos y honora-rios por otros servicios profesionales y de consultoría, incurri-dos en procedimientos adjudicativos ante la Junta.

(5) Ordenar que se realice cualquier acto en cumplimiento de las disposiciones de este capítulo o los reglamentos de la Junta.

(6) Acudir a los foros que correspondan para hacer cum-plir los propósitos de este capítulo, así como sus reglas, regla-mentos, órdenes, resoluciones y determinaciones.
(7) Comparecer ante cualquier entidad privada, organiza-ción pública, tribunal, junta, comité, organización administra-tiva, departamento, oficina o agencia del Estado Libre Aso-*220ciado de Puerto Rico o del Gobierno de los Estados Unidos en cualquier vista, procedimiento o materia que afecte o que pueda afectar los propósitos de este capítulo o los reglamentos que la Junta promulgue a los intereses de los consumidores de servicio de telecomunicaciones; y
(8) llevar a cabo cualesquiera otros actos, de ser necesa-rios, para asegurar el cumplimiento de este capítulo o los re-glamentos que la Junta promulgue, tales como:
(A) Conducir vistáis] públicas;
(B) emitir citaciones bajo apercibimiento de desacato, las que deberán ser firmadas por un miembro y ser notificadas personalmente o por correo certificado con acuse de recibo;
(C) participar, a solicitud de parte, en negociaciones en-tre compañías de telecomunicaciones y mediar las diferencias que surjan en el curso de tales negociaciones; e
(D) intervenir como árbitro conforme lo dispuesto en la sec. 252(b) de la Ley Federal de Comunicaciones.
(c) La Junta tendrá autoridad para llevar a cabo inspeccio-nes, investigaciones y auditorías, de ser necesarias, para al-canzar los propósitos de este capítulo.
(d) La Junta tendrá, además, los siguientes poderes y facul-tades:
(1) Sustituir a perpetuidad, demandar y ser demandado como persona jurídica; y
(2) otorgar contratos y formalizar toda clase de documen-tos que fuesen necesarios o convenientes en el ejercicio de sus poderes.
(e) Todo acuerdo entre la Junta y cualquier compañía de telecomunicaciones se llevará a cabo por escrito y toda docu-mentación resultante se deberá mantener en archivo. La Junta establecerá sus oficinas e instalaciones separadas de cualquier compañía sujeta a su jurisdicción.
(f) Todas las acciones reglamentarias y determinaciones de la Junta se guiarán por la Ley Federal de Telecomunicaciones, por el interés público y especialmente por la protección a los derechos de los consumidores.
(g) La Junta de Telecomunicaciones creará un sistema de registro de las personas que no deseen a través de sus teléfo-nos se les presten promociones. (Énfasis suplido.) 27 L.RR.A. sec. 267f(b)-(g).
Es preciso destacar que, dentro del marco de los poderes conferidos, la antes citada disposición estatutaria reconoce expresamente, como medida punitiva, la facultad de impo-ner multas administrativas por violaciones a su ley habili-*221tadora y a sus reglamentos. La Junta tiene, además, la facultad expresa de imponer y ordenar el pago de costas, gastos y honorarios incurridos en los procesos adjudicati-vos ventilados ante ella. Igualmente, se le reconoce autori-dad para ordenar el cese de violaciones a la referida Ley y la potestad de ordenar que se cumplan con actos de confor-midad con la ley y, en la negativa, la autoridad para acudir a los foros pertinentes para lograr que se cumpla con la misma. Como podemos notar, no obstante los amplios po-deres conferidos a la Junta, la Ley no le concede expresa-mente a la referida Junta la potestad de imponer el reme-dio económico de daños y perjuicios.
La referida disposición estatutaria se limita a reconocer que la Junta tiene la facultad de penalizar conducta contraria a los postulados de la Ley de Telecomunicaciones, y que ésta tendrá la facultad para efectuar los actos necesarios para asegurar el cumplimiento con dicho estatuto, los cuales enumera. Estas facultades, cónsonas con los propósitos de la ley, sirven para velar y fomentar la libre competencia en el campo de las telecomunicaciones para beneficio de los consumidores y vigilar que se desarrolle la libre competencia, sancionando a los que incumplan con la Ley a través de las multas e imponiendo otras medidas correctivas para exigir cumplimiento con los estatutos.
Como indicáramos en P.R.T.C. v. J. Reg. Tel. de P.R., ante, pág. 289, la intención del legislador, al aprobar dicha Ley, y al crear la Junta, fue precisamente que ésta “tuviera poderes amplios para corregir la conducta anticompetitiva de las compañías”. Concluimos en dicho caso que la Junta no sólo tenía la facultad de detectar conducta anticompetitiva, sino que, como parte de sus funciones de encauzar la referida conducta, podía implementar medidas correctivas para modificarla, como lo es el fijar una tarifa “tope” a base del costo que la Junta entienda es apropiada y necesaria en protección del bienestar general de la indus-*222tria de telecomunicaciones y, por ende, de la ciudadanía puertorriqueña ya que éste es el propósito que perseguía la Asamblea Legislativa al aprobar la citada Ley Núm. 213. íd.
No obstante la ausencia de mandato expreso en la Ley para la concesión de daños y perjuicios, la Junta de Tele-comunicaciones se atribuyó ese poder al aprobar el Regla-mento de Práctica y Procedimiento General de la Junta, en sus Secs. 7.2(b)(4) y 7.6(e).(4) Ante la referida disyuntiva, ocurre uno de dos escenarios: en primer lugar, que la Junta posee la autoridad implícita de conceder daños dentro de la discreción conferida a la agencia para adelantar los propó-sitos de la ley o, en la alternativa, que la Junta se excedió al aprobar unas disposiciones en su reglamento que le con-fieren la facultad de conceder daños cuando ni estatutaria ni implícitamente poseía tal facultad. Ante dicha situación, resulta procedente examinar el historial legislativo de la Ley de Telecomunicaciones de Puerto Rico.
La Exposición de Motivos de la Ley Núm. 213, ante, págs. 1162-1163, revela que:
La Asamblea Legislativa, luego de investigar, analizar y de-terminar las necesidades y los intereses del pueblo de Puerto Rico en lo concerniente al desarrollo del área de las telecomu-nicaciones, y tomando en consideración las acciones del Go-bierno Federal en cuanto a la extensión y aplicabilidad de estos servicios a la comunidad en general mediante la Ley Federal de Comunicaciones, ha determinado que es esencial establecer *223una junta que promueva la competencia total, igual y leal, y que facilite y estimule la construcción y desarrollo de facilida-des de telecomunicaciones para permitir y asegurar a los ciu-dadanos de Puerto Rico, mejores y más variados servicios de telecomunicaciones a costos razonables para que estimule y fo-mente el desarrollo económico para el bienestar general del país.
Con ese objetivo en mente, la presente Ley crea la Junta Reglamentadora de Telecomunicaciones con los poderes y pre-rrogativas necesarios para establecer un régimen reglamenta- • rio que: (1) garantice la disponibilidad de servicios de teleco-municaciones universales a un costo razonable para todos, los ciudadanos en Puerto Rico; (2) vele por la eficiencia del servi-cio telefónico, televisión por cable y otros servicios de telecomu-nicaciones; (3) garantice que se continúen prestando los servi-cios de índole social, tales como teléfonos públicos y rurales y guías de información que el pueblo necesita; (4) promueva la competencia; (5) permita y le asegure a los puertorriqueños los mismos privilegios de telecomunicación e información que dis-frutan los ciudadanos en los Estados Unidos; y (6) salva-guarde al máximo el interés público.
La Asamblea Legislativa reconoce que la industria de las telecomunicaciones persigue el fin público de proveer a nues-tra población acceso adecuado a servicios de telecomunicacio-nes, a tarifas y cargos razonables y asequibles. La Junta creada por esta Ley protegerá el interés público en general, asegurando a nuestra población el acceso a servicios de teleco-municaciones a tenor con los postulados de servicio universal establecidos por la Ley Federal de Telecomunicaciones de 1996, la reglamentación promulgadá al amparo de dicha ley y los objetivos de esta Ley.
La Junta creada por esta legislación operará en forma inde-pendiente y estará dotada con la capacidad y los poderes nece-sarios para asegurar, facilitar y estimular la construcción y desarrollo de las facilidades de todas las ramas de las teleco-municaciones en Puerto Rico, promoviendo la competencia justa y efectiva, y detectando y corrigiendo conducta anticom-petitiva, a fin de fortalecer esta industria y, por ende, el desa-rrollo socioeconómico de la ciudadanía en general. (Enfasis suplido.)
De hecho, la intención legislativa se reflejó palmaria-mente en las expresiones del Senador Rexach Benitez, quién solicitó que constara en el récord la intención legis-*224lativa de la medida, por ser ésta “una pieza importante, medular, que requiere que en el récord conste cuál es la intención de la Asamblea Legislativa al aprobar la misma”. Diario de Sesiones de la Asamblea Legislativa (Senado) 29779 (1996). A esos efectos, se expresó, o plasmó en el récord, lo siguiente:
Intención Legislativa.— El P. del S. 1500 se remite a la Ley Federal de Comunicaciones de 1996 y se ajusta a las disposi-ciones de ésta. Responde, además, a unos principios de política pública que deben pautar su interpretación, su implantación y su administración. A ese efecto afirmamos lo siguiente:
1. Independientemente del área donde vivan, todos los puertorriqueños deben tener acceso a un sistema de telecomu-nicación moderno, confiable, eficiente y a un costo que lo haga asequible a familias de ingresos bajos.
2. A ese propósito esencial obedece la apertura de los mer-cados de telecomunicaciones pautado en la Ley Federal y en el Proyecto que consideramos esta tarde.
3. La competencia en el mercado de las telecomunicaciones debe regirse por reglas y normas no discriminatorias, de igual aplicación a todas las empresas que participen en el mercado.
4. La Puerto Rico Telephone Company, propiedad del Pueblo de Puerto Rico, debe estar en posición de competir en el mercado sin que se le impongan cargas, trabas o condiciones [o]nerdsas que no impone la Ley Federal a empresas en su misma situación.
5. La Junta Reguladora de las Telecomunicaciones debe te-ner toda la capacidad, los poderes y la discreción que la ley federal reconoce a los organismos reguladores estatales y ejer-cer esas prerrogativas cuando sea necesario.
6. La apertura del mercado de las telecomunicaciones a la libre competencia en forma alguna implica que el área de las telecomunicaciones haya dejado de ser un área de alto interés público y que las empresas que en él desenvuelvan hayan per-dido el carácter de empresas de servicio público. Esto quiere decir que el propósito esencial de la reglamentación que la Junta Reguladora adopte es el de establecer en Puerto Rico un sistema de telecomunicaciones universal, moderno, confiable, eficiente, y a un costo asequible a las familias menos afortunadas. A ese propósito esencial deben subordinarse los intereses particulares de las empresas privadas que compitan en el mercado de las telecomunicaciones.
Reiteramos que estos principios de política pública deben regir la interpretación, la implantación y la administración de *225la ley cuya aprobación recomendamos al Senado en el día de hoy. (Énfasis suplido.) Diario de Sesiones (Senado), ante, pág. 29780.
Más adelante, reiteró:
Finalmente, debo señalar, para que quede también claro en el récord, que la Junta Reguladora no es una junta tarifaria, o sea, que no existe para imponer o para fijar tarifas o cargos por servicio. ...Es una junta para ver lo que ocurre en el mer-cado y corregir o rectificar cualquier desviación de las empre-sas que compiten en el mismo; desviación, repito, de las nor-mas que deben regir un mercado de competencia. (Énfasis suplido.) Diario de Sesiones (Senado), ante, pág. 29794.
No existie una provisión expresa en la ley que le conceda el poder de concesión de daños a la Junta de Telecomunicaciones. En vista de ello, este Tribunal tiene la obligación, de examinar y considerar cuál fue la intención legislativa en la decisión que tenemos que tomar. A esos efectos, no debemos perder de perspectiva que, como he-mos adelantado y el historial legislativo claramente demuestra, la Ley de Telecomunicaciones de Puerto Rico proviene de la Ley Federal de Telecomunicaciones. Al establecer los poderes de la agencia encargada de velar por el cumplimiento con lo relativo al campo de las comunicaciones, dicha ley federal dispone específicamente que la agencia encargada de velar por el cumplimiento de la ley, la Federal Communications Comission (F.C.C.), tendrá la potestad de otorgar una indemnización en daños a causa de violaciones a sus disposiciones por parte de los acarreadores de servicio. Es decir, dicha ley expresamente le concede jurisdicción concurrente a la F.C.C. con los tribunales en lo referente a violaciones de sus disposiciones. A esos efectos, la ley federal establece:
In case any common carrier shall do, or cause or permit to be done, any act, matter, or thing in this chapter prohibited or declared to be unlawful, or shall omit to do any act, matter or thing in this chapter required to be done, such common carrier shall be liable to the person or persons injured thereby for the *226full amount of damages sustained in consequence of any such violation of the provisions of this chapter, together with a reasonable counsel or attorney’s fee, to be fixed by the court in every case of recovery, which attorney’s fee shall be taxed and collected as part of the costs in the case. 47 U.S.C.A. sec. 206.
Por otra parte, la referida ley establece:
Any person claiming to be damaged by any common carrier subject to the provisions of this chapter may either make complaint to the Commission as hereinafter provided for, or may bring suit for the recovery of the damages for which such common carrier may be liable under the provisions of this chapter, in any district court of the United States of competent jurisdiction .... (Énfasis suplido.) 47 U.S.C.A. sec. 207.
Nuestra ley, no hay duda, no contiene disposiciones aná-logas a las anteriormente transcritas de la ley federal. ¿Significa ello que la Junta Reguladora local no tiene au-toridad para conceder daños? Resulta, cuando menos, cu-rioso que nuestro legislador —teniendo como guía los pre-ceptos de la Ley Federal de Telecomunicaciones, que establecen expresamente la jurisdicción concurrente entre los tribunales y la F.C.C.— no incorporara disposición al-guna sobre este particular en la ley local. Podría argumen-tarse, en consecuencia, que al no incluir expresamente unas secciones análogas en la ley local pertinentes a los acarreadores de servicio e incluir únicamente la partida de honorarios y costas incluidas en la antes citada disposición federal, la intención del legislador fue precisamente reser-var esa jurisdicción a los tribunales. Es decir, al excluir la delegación expresa a la agencia, delegación que ofrece la legislación federal, podría hacerse la inferencia razonable de que el legislador quiso mantener la facultad de conce-sión de daños en la competencia y jurisdicción de los tribunales.
Nos enfrentamos, no hay duda, a una interrogante difí-cil de resolver o contestar. ¿Son “suficientes” las expresio-nes del Senador Rexach Benitez para concluir que la Junta Reguladora local efectivamente tiene la autoridad para *227conceder daños y perjuicios? Por otro lado, ¿no resulta sig-nificativo que el legislador, no obstante tener como modelo la ley federal, no incluyera o acogiera la facultad de la junta federal sobre la jurisdicción concurrente con los tribunales respecto a la concesión de daños?
Discrepamos del análisis de la Junta y del Tribunal de Circuito de Apelaciones en cuanto a la facultad implícita de la Junta para conceder daños pues, al examinar la Ley de Telecomunicaciones de Puerto Rico y su historial legisla-tivo, dicha facultad no tiene una relación directa y sustan-cial con la ley, ni realmente adelanta sus propósitos prin-cipales y fundamentales.
De hecho, somos del criterio que concederle esta autori-dad a la Junta puede tener el efecto contrario, esto es, des-virtuar el propósito medular de la ley y retrasar las enco-miendas y querellas, propias del conocimiento especializado de la agencia, para atender reclamaciones de daños y perjuicios, propias de los tribunales.
Además, ante reclamaciones que pueden alcanzar cantidades económicas sustanciales, que envuelven reclamaciones millonarias e involucran intereses propietarios, debe ser el foro judicial el llamado a garantizar el debido proceso de ley a través de todos los mecanismos y protecciones que caracterizan el procedimiento judicial; esto es, un descubrimiento de prueba plenario, el uso de las reglas de evidencia, el juicio por un juez imparcial a través del criterio de la preponderancia de la evidencia en los casos civiles.
Si bien es cierto que, al revisar determinaciones administrativas, debemos atribuirle deferencia a las decisiones e interpretaciones que las agencias administrativas hacen de las leyes y los reglamentos que ponen en vigor, P.R.T.C. v. J. Reg. Tel. de P.R., ante,(5) no podemos extender . esa deferencia para comprender una delegación del poder *228adjudicativo en un asunto que el legislador no delegó, ni expresa ni implícitamente, que en nada adelanta o tiene una relación directa y sustancial con los propósitos de la ley y que puede tener el efecto de infringir el debido pro-ceso de ley. En reclamaciones de esta envergadura, repeti-mos, mediante las cuales se resuelven controversias que envuelven reclamaciones de daños y peijuicios de sumas millonarias y que abarcan derechos propietarios, las partes involucradas merecen todas las garantías de un debido proceso de ley, derecho consagrado en el Art. II, Sec. 7 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Ante la ausencia de un lenguaje determi-nante, en torno a la delegación del poder adjudicativo en materia de daños, no podemos imprimirle otro criterio que no sea el de mantener dichas reclamaciones en el foro judicial.
En consecuencia, somos de la opinión que la Junta se excedió al arrogarse el poder de conceder daños en el caso de marras, ello al amparo de su Reglamento. Al asumir jurisdicción cuando no la poseía, su actuación resulta ser ultra-vires y, por ende, nula ya que no posee una capacidad plena y absoluta para otorgar daños en todo tipo de caso.(6)
En mérito de lo anterior, procede decretar la revocación de la sentencia emitida por el Tribunal de Circuito de Ape-*229laciones, que confirmó la decisión de la Junta Reglamenta-dora de Telecomunicaciones respecto a su autoridad para entender en acciones de daños y peijuicios.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton emitió una opinión disidente, a la cual se unió el Juez Presidente Se-ñor Andréu García.
— O —

(1) Además, dicha resolución hace referencia a una resolución del 1ro de julio de 1999 en los casos consolidados JRT-1999-Q-0024 y 0038, en la cual la Junta Regla-mentadota de Telecomunicaciones (.Junta) expuso los fundamentos en apoyo de su determinación en cuanto a que tiene autoridad para otorgar daños. La Puerto Rico Telephone Company (PRTC) solicitó su revisión. Mediante resolución, el tribunal apelativo confirmó la resolución de la Junta en los casos consolidados.


(2) Véanse: Luce & Co. v. Junta de Salario Mínimo, 62 D.P.R. 452 (1944); Hilton Hotels v. Junta Salario Mínimo, 74 D.P.R. 670 (1953); López v. Junta Planificación, 80 D.P.R. 646 (1958); Consejo Educación Superior v. UJ.A., 120 D.P.R. 224, 241 (1987); Viajes Gallardo v. Clavell, 131 D.P.R. 275 (1992); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987).


(3) 27 L.P.R.A. sec. 267(a).


(4) La Sec. 7.2(b)(4), en lo pertinente, dispone:
“El escrito se presentará, personalmente o por correo, en original y cuatro (4) copias legibles y exactas y contendrá la siguiente información de ambas partes [querellante(s) y querellado(s)]:
“4. Remedio que solicita o remedios altemos, y la cuantía reclamada por con-cepto de los daños sufridos. Deberá acompañar los documentos que tenga disponibles para sostener la cuantía reclamada.” (Énfasis suplido.)
La Sec. 7.6(e) del referido reglamento dispone:
“(e) La Junta podrá imponer sanciones u otros remedios adicionales y ordenará, de entenderlo necesario, la indemnización al querellante de los daños y perjuicios ocasionados a éste por las acciones u omisiones de la parte querellada.” (Énfasis suplido.)


(5) Véase, además, Mun. de San Juan v. J.C.A., 152 D.P.R. 673 (2000).


(6) Esta determinación no incluye aquellas situaciones limitadas sobre la indem-nización por daños ocasionados al servicio que ofrecen otras compañías y a la pro-piedad relacionados con la expropiación y servidumbres legales, conforme lo estable-cido y delegado expresamente en el Art. 11-11 de la Ley de Telecomunicaciones de Puerto Rico, 27 L.P.R.A. sec. 267j.
Entendemos que el Reglamento de Práctica y Procedimiento General de la Junta Reglamentadora de Telecomunicaciones de Puerto Rico, Reglamento Núm. 5664 de 8 de agosto de 1997, tiene que delimitar la facultad de otorgar daños sólo en aquellos casos provistos en la ley, pues, de otro modo, las disposiciones son ambiguas y se prestan para que la Junta se exceda de la facultad conferida para incluir una potestad absoluta de conceder daños en cualquier situación o controversia. Sobre este aspecto, el propio Reglamento, en su Sec. 12, provee lo siguiente:
“Si cualquier cláusula o disposición de este Reglamento fuere declarada ilegal o inconstitucional por un Tribunal de Justicia con jurisdicción y competencia, por sen-tencia final y firme, tal declaración no afectará la validez de las demás cláusulas del mismo, las que mantendrán su validez y efecto. El efecto de la declaración de nulidad o invalidez quedará limitado al artículo, sección o inciso objeto de dicha declaración judicial.”